ORDER

CLEVENGER, Circuit Judge.
W. Roy Knowles, M.D. petitions for a writ of mandamus to direct the examiner of his patent application to forward Knowles’ appeal brief to the Board of Patent Appeals and Interferences. Knowles supplements the petition. The Director of the Patent and Trademark Office responds. Knowles replies.
In his petition, Knowles complains that the examiner is thwarting his attempts to appeal to the Board of Patent Appeals by failing to file an examiner’s answer to his appeal brief. Knowles informs us in his supplement to the petition that an answer has been filed. The Director informs us in his response that the application will be transmitted to the Board as soon as Knowles files a reply. Knowles informs us in his latest submission that he has filed his reply. Knowles asserts, however that the court should continue to monitor the proceedings before the PTO.
Because Knowles has received the relief he sought, i.e., an examiner’s answer, the petition is moot. We decline Knowles’ invitation to monitor the proceedings at the PTO.
Accordingly,
IT IS ORDERED THAT:
The petition is denied as moot.